Citation Nr: 1610403	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-13 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acne disorder, to include as due to herbicides exposure and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a vision/eye disorder and, if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for Agent Orange exposure.

5.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II (diabetes).

6.  Entitlement to an initial rating in excess of 20 percent for sciatic neuropathy of the right lower extremity.

7.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to August 9, 2010, and as 70 percent disabling since then.  

8.  Entitlement to an increased rating for a lumbosacral strain, evaluated as 10 percent disabling prior to April 2, 2010, and as 20 percent disabling since then.  

9.  Entitlement to an increased rating for benign premature heartbeats, currently evaluated as 30 percent disabling.  

10.  Entitlement to an increased rating for gastric ulcer disease, currently evaluated as 10 percent disabling.  

11.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 

12.  Entitlement to retroactive Combat-Related Special Compensation (CRSC).  


REPRESENTATION

Appellant (Veteran) represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service from November 1966 to November 1969 and from June 1971 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, May 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In July 2011 and March 2012, the Veteran testified at hearings conducted by the Decision Review Officer.  In July 2015, the Veteran testified before the Board at a hearing convened at the RO as well.  Transcripts of each hearing have been associated with the claims file, and have been reviewed.  

In several statements of record, the Veteran's representative has contested a September 2010 finding by the RO that a substantive appeal following a February 2010 Statement of the Case (SOC) addressing evaluation of PTSD was untimely.  This issue is now moot as the RO has since found that particular claim, filed on November 10, 2008, to be timely appealed.  As background, the RO denied the claim in an April 2009 rating decision, against which the Veteran filed a May 2009 notice of disagreement (NOD), in response to which the RO issued the February 2010 SOC.  The RO then accepted an April 2010 submission as a substantive appeal of the issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009); see September 2011 supplemental statement of the case.

The Board herein reopens the claims to service connection for acne, hearing, and vision disorders.  These underlying service connection claims, in addition to the claims for increased ratings, are addressed further in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
The issue regarding CRSC will also be addressed in the REMAND portion of the decision below pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). 

In a statement received in December 2008, the Veteran expressed an interest in reopening his claim to service connection for tinnitus.  The issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  In an August 2009 decision, the Board denied a claim to reopen service connection for bilateral hearing loss.       

2.  New evidence received since the August 2009 Board decision tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claims.

3.  In an unappealed November 2001 rating decision, the RO denied a claim of service connection for an acne disorder.         

4.  New evidence received since the November 2001 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for an acne disorder, and raises a reasonable possibility of substantiating the claim.

5.  In an unappealed November 2001 rating decision, the RO denied a claim to reopen service connection for an eye/vison disorder.         

6.  New evidence received since the November 2001 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for an eye/vison disorder, and raises a reasonable possibility of substantiating the claim.

7.  In an unappealed November 1988 rating decision, the RO denied a claim of service connection for exposure to Agent Orange.           

8.  Exposure to Agent Orange is not a disability.  


CONCLUSIONS OF LAW

1.  An August 2009 Board decision that denied a claim to reopen service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015). 

2.  New and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  A November 2001 rating decision by the RO that denied service connection for an acne disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

4.  New and material evidence has been received to reopen the claim of service connection for an acne disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

5.  A November 2001 rating decision by the RO that denied a claim to reopen service connection for an eye/vision disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

6.  New and material evidence has been received to reopen the claim of service connection for an eye/vision disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

7.  A November 1988 rating decision by the RO that denied service connection for Agent Orange exposure is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

8.  New and material evidence has not been received to reopen the claim of service connection for Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of letters sent to the Veteran in December 2008 and April and May 2010.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims addressed in this decision were readjudicated in SOCs and Supplemental SOCs (SSOCs).  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must provide the appellant with notice that satisfies the requirements of the opinion of the VA General Counsel in VAOPGCPREC 6-2014. This opinion states that notice must be given of "the information and evidence necessary to substantiate the particular type of claim being asserted."  In other words, VA is required "to explain what 'new and material evidence' means." VAOPGCPREC 6-2014, para. 5, citing Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Although VA is no longer required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of a claim for service connection, VA must still provide generic notice that explains the requirements for reopening such a claim. Id.  The notice that was provided to the Veteran satisfied these requirements.      

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues decided herein has been obtained.  VA did not provide the Veteran with VA compensation examination into his claims to reopen.  But VA did obtain the Veteran's STRs and relevant VA and private treatment records.   See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44   (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  Further, the Board provided the Veteran with a hearing before the Board.  

With respect to the aforementioned hearings, 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties - first, fully explain the issues and second, suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ noted the appellate issues decided herein at the beginning of the hearing and attempted to identify outstanding evidence.  Further, the case will be remanded for additional medical inquiry into the service connection claims reopened below.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.   

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims addressed herein, and no further assistance to develop evidence is required.


The Claims to Reopen Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

In prior final decisions, VA has denied the Veteran's service connection claims for acne, hearing, and eye/vision disorders, and for exposure to Agent Orange.  Most recently, in August 2009, the Board denied the Veteran's claim to reopen service connection for a bilateral hearing loss disability.  In November 2001, the RO denied the Veteran's original claim to service connection for an acne disorder caused by herbicides, and denied a claim to reopen service connection for a vision disorder (originally denied in November 1988).  Further, in the November 1988 rating decision, the RO also denied a service connection claim for Agent Orange exposure.  As none of these rating decisions was appealed and additional evidence pertaining to these matters was not submitted within the appeal period following the issuance of the rating decisions, each decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  Regarding the Board decision, there was some confusion concerning representation and the Board decision was not sent to the current representative.  The attorney representative has since referenced the Board decision in November 2015 correspondence but has not to date filed a motion challenging the Board decision and the decision was not otherwise appealed.  The Veteran has filed new claims to reopen these service connection claims.  In the May 2010 rating decision on appeal, the RO denied the Veteran's claims.  

Where a service connection claim has been decided by a final rating decision, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In April 2010, the Veteran filed claims to reopen his claims to service connection for acne, hearing, and eye/vision disorders, and for Agent Orange exposure.  Again, the RO denied the claims in May 2010, which the Veteran appealed to the Board. 

The relevant evidence of record considered by VA - in the final August 2009 Board decision, and in the final November 2001 and November 1988 RO rating decisions - consisted of STRs which note complaints of hearing, vision, and skin problems (see e.g., March 1988 retirement reports of medical examination and history), service personnel records (SPRs) showing that the Veteran served in the U.S. Army in Vietnam during a time of war (and was therefore presumably exposed to herbicides and likely exposed to acoustic trauma), the Veteran's lay assertions, and VA and private medical evidence documenting post-service diagnosis and treatment for skin, hearing loss, and eye/vision disorders.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claims is relevant evidence that has been added to the record in conjunction with the April 2010 claims to reopen service connection (i.e., since the final August 2009, November 2001, and November 1988 VA decisions).  The relevant evidence that has been added to the record consists of additional VA and private treatment records and reports treatment for skin problems, hearing loss, and eye/vision problems.  The record also contains additional lay statements from the Veteran, to include his detailed testimony before the RO in July 2011.  In this testimony, the Veteran described the situations he encountered in the military, and particularly in Vietnam, which in his opinion led to the chronic skin, hearing, and eye problems he now has.  

This information is certainly new evidence in the claims file.  It has been included in the claims file since the final rating decisions.  The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds the Veteran's July 2011 testimony to be material evidence.  Prior to the final decisions on appeal, the record lacked these particular lay assertions and theories regarding how service related to the Veteran's current problems.  By contrast, in conjunction with the April 2010 claims to reopen, the record now contains these lay statements from the Veteran, which detail incidents in service and detail his rationale for why he feels the disabilities should be service connected.    

The Board recognizes that the Veteran is a lay person who is not qualified to comment on complex medical issues involving diagnosis and etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, lay testimony may be competent on matters involving observable symptomatology, such as the skin, hearing, and vision problems at issue in the claims on appeal.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Further, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Thus, assuming its credibility for the purpose of this analysis, the new lay evidence tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for acne, hearing, and eye/vision disorders.  At a minimum, when assessing the new and material evidence in light of the older evidence, the duty to assist the Veteran with further inquiry into his claims has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).    

As such, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of entitlement to service connection for acne, hearing loss, and eye/vision disorders are reopened.  These claims will be remanded for additional medical inquiry.  See Shade, supra.    

A different result is necessary for the claim regarding Agent Orange exposure.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

"Agent Orange exposure" in and of itself, is not a diagnosed disability for which service connection is available.  As Congress has limited entitlement to service connection to cases where there is a current disability, this particular claim to reopen must be denied.  See Brammer, supra.  The Veteran has asserted that his skin disorder is related to Agent Orange exposure and that matter has been reopened and reopened.  However, as "Agent Orange exposure" itself is not a disability, that matter is not reopened.  


ORDER

New and material evidence having been received, the claim for service connection for an acne disorder, to include as due to herbicides exposure, is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a bilateral hearing loss disability is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for an eye/vision disorder is reopened; to this extent, the appeal is allowed.

The claim to reopen service connection for Agent Orange exposure is denied.  


REMAND

For the following reasons, the Board finds remand warranted for the claims remaining on appeal.  

First, any outstanding VA treatment records should be included in the claims file.  The most recent of such records are dated in September 2013.

Second, in his July 2011 RO hearing, the Veteran indicated that he was in receipt of disability benefits from the Social Security Administration (SSA).  The AOJ should attempt to include in the electronic claims file any outstanding SSA records pertaining to a disability benefits application, to include any decisions rendered.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Third, the Veteran should be provided an additional opportunity to provide VA with private medical evidence.  

Fourth, during the July 2015 Board hearing, the Veteran's attorney disputed certain information received from the Veteran's employer of recent years.  The attorney indicated that additional information would be forthcoming.  The Veteran and his attorney should be provided an additional opportunity to present relevant information regarding the nature of the Veteran's employment during the appeal period.  

Fifth, the Veteran should be provided with new VA examinations into his claims for higher disability ratings for PTSD, diabetes, sciatica, back, heart, and ulcer disorders.  The most recent examinations into these disorders are dated over five years ago, in either August 2010, or February 2011.  Evidence of record, including testimony before the Decision Review Officer, indicates that these disorders may have worsened since then.  New examinations are therefore warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Sixth, the Veteran should be provided with new VA compensation examinations into his claims to service connection for acne, hearing loss, and eye/vision problems.  As noted earlier, the STRs contain some evidence indicating that the Veteran might have experienced these disorders during service, and more recent evidence indicates that the Veteran has had during the appeal period chronic skin, hearing loss, and eye/vision disorders.  Full and comprehensive examinations into the claims to service connection should therefore be conducted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Seventh, substantial relevant information has been added to the record since the most recent SOCs and SSOCs in this matter.  The record does not contain an express waiver of initial AOJ review of the new evidence.  Rather, the Veteran's attorney indicated in his November 2015 statement that, now that he has been provided with a copy of the claims file, the case should be remanded for additional consideration.  As such, the AOJ should readjudicate the issues on appeal and issue a SSOC if necessary.  38 C.F.R. §§ 19.31, 20.1304 (2015).  

Eighth, with regard to the claim for CRSC, the claim must be remanded for issuance of a SOC.  See Manlincon, supra.  In September 2010 the RO denied CRSC.  The Veteran's attorney filed a NOD in October 2010, which he reiterated in December 2011.  As such, a SOC should be issued in response.  38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records.  The most recent of such records  are dated in September 2013. 

2.  Provide the Veteran with additional VA Forms 21-4142 for authorization to obtain and include in the claims file records pertaining to any private treatment he has received and for which medical evidence is currently outstanding.   

3.  Provide the Veteran with notice concerning how he can substantiate his claims on the basis of secondary service connection.

4.  Provide the Veteran and his attorney an additional opportunity to present evidence pertaining to the nature of the Veteran's employment in recent years.   

5.  Obtain documents pertaining to any award of benefits from SSA, including a copy of the decision awarding benefits and copies of the medical records upon which SSA based its decision. 

If, after continued efforts to obtain additional evidence the AOJ concludes that it is reasonably certain such evidence does not exist or further efforts to obtain the evidence would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159.  The Veteran must then be given an opportunity to respond. 

6.  After the foregoing development has been completed, schedule the Veteran for appropriate VA examinations into his claims for increased ratings and his claims for service connection.  Any indicated tests should be accomplished.  Each examiner should review the entire record prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand. 

(a)  With regard to the service connection claims (acne, hearing loss, eye/vision problems), the following inquiries should be addressed:

Acne:

(i) What are the Veteran's current skin disorders?  By current, the Board means any relevant skin disorder diagnosed during the appeal period since the Veteran's claim in April 2010?  

(ii) Is it at least as likely as not (a probability of 50 percent or greater) that a diagnosed skin disorder began in or is related to active service, to include as a result of presumed exposure to agent orange? 

(iii) If the response to (ii) is negative, is it at least as likely as not that a skin disorder is proximately due to or the result of a service-connected disorder (e.g. lupus and/or diabetes mellitus)?  

(iv) If the responses to (ii) and (iii) are negative, is it at least as likely as not that a skin disorder is aggravated (i.e., worsened beyond the natural progress) by a service-connected disorder (e.g. lupus and/or diabetes mellitus)?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder. 


Hearing Loss:

(i) Does the Veteran have a current hearing loss disability under 38 C.F.R. § 3.385?

(ii) If so, is it at least as likely as not (a probability of 50 percent or greater) that the hearing loss began in or is related to active service? 

In answering this question, please consider the evidence of record that the Veteran was exposed to excessive noise during service, to include the fact that he served in the U.S. Army in Vietnam during a time of war.  

Eye/Vision Disorder:

(i) What are the Veteran's current eye and/or vision disorders?    

(ii) Is it at least as likely as not (a probability of 50 percent or greater) that a diagnosed eye or vision disorder began in or is related to active service? 

(iii) If the response to (ii) is negative, is it at least as likely as not that an eye or vision disorder is proximately due to or the result of a service-connected disorder (e.g. diabetes)?  

(iv) If the responses to (ii) and (iii) are negative, is it at least as likely as not that an eye or vision disorder is aggravated (i.e., worsened beyond the natural progress) by a service-connected disorder (e.g., diabetes)?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder. 

The examiner's attention is directed to the Veteran's report that dust got into his eyes during service.

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

(b)  With regard to the claims for increased ratings for PTSD, diabetes, sciatica, back, heart, and ulcer disorders, each examiner is asked to provide a comprehensive report addressing the current nature and severity of the disorder examined. 

PTSD:

The examiner addressing the Veteran's PTSD should provide details regarding the severity of the disorder to include commentary on the functional impairment that results from the disorder that may affect his ability to function and perform tasks in a work setting.  

Diabetes:

The examiner addressing the Veteran's diabetes should provide details regarding the disorder to include commentary on whether the Veteran's diabetes involves insulin use, a restricted diet, and regulation of activities.  The examiner should also provide information concerning the functional impairment that results from the disorder that may affect his ability to function and perform tasks in a work setting.

Sciatica:

The examiner addressing the Veteran's sciatic neuropathy should provide details regarding the disorder to include commentary on whether the disorder causes moderate, moderately severe, or severe incomplete paralysis, or whether the disorder causes complete paralysis.  The examiner should also provide information concerning the functional impairment that results from the disorder that may affect his ability to function and perform tasks in a work setting.

Back:

The examiner addressing the Veteran's back should provide details regarding the disorder to include commentary on whether forward flexion is limited to 30 degrees or less, and whether the Veteran experiences flare ups that cause any functional loss.  The examiner should determine, if feasible, whether the Veteran experiences additional limitation of motion during repetitive use and on flare ups, and quantify the loss, if feasible.  If such information cannot be provided without resorting to speculation, the examiner should explain why.  The examiner should also provide information concerning the functional impairment that results from the disorder that may affect his ability to function and perform tasks in a work setting.

Heart: 

The examiner addressing the Veteran's heart should provide details regarding the disorder to include commentary on METs, whether the Veteran has experienced congestive heart failure, and whether there is left ventricular dysfunction with an ejection fraction of between 30 and 50 percent or less.  The examiner should also provide information concerning the functional impairment that results from the disorder that may affect his ability to function and perform tasks in a work setting.




Ulcer:

The examiner addressing the Veteran's ulcer should provide details regarding the disorder to include commentary on whether the disorder is mild, moderate, moderately severe, or severe, and on the frequency and duration of any symptoms the Veteran experiences over the period of a year.  The examiner should also provide information concerning the functional impairment that results from the disorder that may affect his ability to function and perform tasks in a work setting.

7.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.
 
8.  After all the above development has been completed and any additional development deemed warranted has been accomplished, readjudicate the claims on appeal to include the claim to a TDIU.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

9.  The Veteran and his representative should be provided with a SOC regarding the CRSC issue and advised of the appropriate time limits to perfect an appeal.  The issue should only be returned to the Board if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


